UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4065
VANCE EDWARD INGRAM, III,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-207)

                  Submitted: September 16, 2002

                      Decided: September 24, 2002

     Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.J.
Lang, Assistant United States Attorney, Winston-Salem, North Caro-
lina, for Appellee.
2                      UNITED STATES v. INGRAM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Vance Edward Ingram, III, was convicted by a federal jury of one
count of possession of cocaine base with intent to distribute. Ingram
appeals the district court’s order denying his motion for a hearing pur-
suant to Franks v. Delaware, 438 U.S. 154 (1978), to challenge the
validity of the affidavit supporting the search warrant that yielded evi-
dence used to obtain his conviction.

   We first note that it is unclear whether Ingram in fact lived at the
searched residence and thus had standing to seek to suppress the
seized evidence. Assuming, however, that Ingram in fact had standing
to challenge the search warrant, we have thoroughly reviewed the
record and conclude that the Franks motion was properly denied
because Ingram did not make the requisite preliminary showing that
a false statement knowingly and intentionally, or with reckless disre-
gard for the truth, was included by the affiant in the warrant affidavit.
Id. at 155-56.

   Ingram also contends that the district court erred in permitting the
Government to elicit expert testimony concerning the street value of
crack cocaine. He asserts that the admission of this testimony con-
flicted with the court’s prior ruling forbidding witness Michael Can-
non from testifying about prior drug transactions with Ingram. Our
review discloses that the admission of the expert testimony did not
amount to an abuse of discretion. See United States v. Wilson, 135
F.3d 291, 306 (4th Cir. 1998); Fed. R. Evid. 403, 404(b).

   We accordingly affirm Ingram’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED